Maxwell, J.
The plaintiff and defendant, Charlotte, are husband and wife, having been married in 1861. In 1883 the plaintiff *531possessed a homestead of 160 acres, in Johnson county, on which he and his wife resided. At that time the defendant stated to the plaintiff that, as they had no children, the land in case of his death would descend to his heirs, and leave her without a home or means of support. He assured her that such would not be the case, but to relieve her anxiety, he, at her instance, conveyed 80 acres of said land, containing the house, orchard, etc., to a sister of the defendant as trustee, who immediately conveyed to the defendant.
In 1886 the defendant deserted the plaintiff, and went to Arkansas to reside with a son by a former marriage, and has since continued to remain with said son without the consent of the plaintiff. The plaintiff brought this action to obtain a reconveyance of the above land, and on the trial of the cause in the court below a decree was rendered in his favor, from which the defendant appeals.
So far as appears, the plaintiff’s treatment of the defendant was the same after the execution of the deed as before, and the clear weight of the evidence is, that he always treated her kindly. That the deed was obtained by the defendant from the plaintiff by reason of the confidence which he placed in her as his wife is clearly shown. The land was still to be occupied as a homestead by both of them. The conduct of the defendant prior to the making of the deed was such as might reasonably have led the plaintiff to suppose that the defendant was satisfied with her condition, and would continue to reside with him so long as they both should live, and by reason of this com fidence she obtained the title. Having obtained the property under the implied agreement that the marriage relation should continue to exist and the parties reside together, the defendant will not be permitted to retain property which she acquired from her husband by deceit and imposition. Had the defendant notified the plaintiff before the execution of the conveyance that she intended to desert him, *532it is very clear that it would not have been made. The conveyance was not voluntary, in the sense that it was executed as the free will of the plaintiff, nor was it a gift. Cases relating to such conveyances, therefore, are not in point.
A party who, by means of the confidential relations between the parties, by deceit and imposition obtains property of the other, will be compelled in a proper case by a court of equity to restore the same to the party injured. Huguenin v. Basely, 14 Ves., 290. Taylor v. Taylor, 8 How., 200. Blandy v. Kimber, 24 Beav., 148. Goddard v. Carlisle, 9 Price, 169. Boney v. Hollingsworth, 23 Ala., 698.
The judgment of the district court is right, and is affirmed.
Judgment affirmed.
The other judges concur.